STATE OF HAWAI`I, Plaintiff-Appellee,
v.
SU JUNG JANG, Defendant-Appellant
No. 28906
Intermediate Court of Appeals of Hawaii
November 21, 2008.
On the briefs:
Sandra Kim, Deputy Public Defender, for Defendant-Appellant.
Anne K. Clarkin, Deputy Prosecuting Attorney, City and County of Honolulu, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER

NOT FOR PUBLICATION
RECKTENWALD, C.J., FOLEY and NAKAMURA, JJ.
Defendant-Appellant Su Jung Jang (Jang) appeals from the Judgment filed on November 26, 2007 in the District Court of the First Circuit, Honolulu Division (district court).[1]
On November 26, 2007, the district court convicted Jang of Prostitution, in violation of Hawaii Revised Statutes § 712-1200(1) (1993 & Supp. 2007).
On appeal, Jang contends there was insufficient evidence to convict her of Prostitution.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Jang's point of error as follows:
There was substantial evidence to convict Jang of Prostitution. State v. Eastman, 81 Hawai`i 131, 135, 913 P.2d 57, 61 (1996).
Therefore,
IT IS HEREBY ORDERED that the Judgment filed on November 26, 2007 in the District Court of the First Circuit, Honolulu Division, is affirmed.
NOTES
[1]  The Honorable Lono J. Lee presided.